Felton, J.,
concurring in part and dissenting in part. As to the exception to the failure to charge on the measure of damages, there is’ no exception to the failure to charge correctly on the plaintiff's measure of damages and if the failure to charge as to *235defendant’s measure of damages was error, it was harmless, inasmuch as the jury found for the plaintiff. I dissent from the judgment insofar as it relates to the charge authorizing attorney’s fees. I do not think the- evidence authorized such a charge.